DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2002-205507, of record) and further in view of Jones (US 2004/0092648, of record). 
Tanaka is directed to a tire construction comprising an innerliner, wherein said innerliner includes butyl rubber (such as halogenated butyl rubber), carbon black, and pulverized bituminous coal (Paragraphs 21 and 25).  More particularly, Examples 1-3 include the combination of carbon black (line 6) and pulverized bituminous coal (e.g. 20 phr) (lines 1-4).  Tanaka further states that the rubber composition can include common additives, such as softening agents, processing aids, and plasticizing agents (Paragraph 17).  In such an instance, though, Tanaka fails to specifically disclose an aliphatic/aromatic copolymer petroleum resin.
In any event, the claimed resins are consistent with those that are conventionally used in a wide variety of tire compositions, including those designed for innerliners.  Jones provides one example of an innerliner including such resins at preferred loadings between 4 phr and 6 phr (Abstract and Paragraphs 59, 60, 62, and 65).  These resins have a softening temperature below 100 °C (Paragraph 62).  It is emphasized that such resins are commonly used for, among other things, processing benefits.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional resin in the innerliner of Tanaka for the benefits detailed above.
With respect to claims 3 and 9, exemplary compositions 1-3 include 70 phr of brominated butyl rubber (Paragraph 21).
As to claims 4 and 10, the claimed surface areas are consistent with those that are commonly used in a wide variety of tire components, including tire innerliners. 
Regarding claims 5, 11, 17, and 20, “exemplary compositions 1-3” include 55 phr of carbon black.  A fair reading of Tanaka suggests the use of additional filler loadings and such would include the broad range of the claimed invention.  It is emphasized that the claimed carbon black loading is consistent with conventional tire rubber compositions.
With respect to claims 16 and 19, Tanaka teaches an “exemplary composition” including 70 phr of brominated butyl rubber.  One of ordinary sill in the art at the time of the invention would have found it obvious to use any number of butyl rubber loadings, including those required by the claimed invention.  It is emphasized that butyl rubber loadings of 80 phr, for example, are consistent with those that are commonly used in tire innerliners.  Again, the disclosure of 70 phr is exemplary- a fair reading of Tanaka does not suggest the exclusive use of such a loading (additional loadings that are consistent with those that are commonly used in tire innerliners would have been well within the purview of one having ordinary skill in the art).
Response to Arguments
4.	Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Table 1 provides evidence that is closer in scope to Applicant’s invention.  Looking at Table 1, the only relevant comparison (in terms of establishing a criticality for the type of resin) is between Comparative Example 1 and Example 2 (based on the fact that a plurality of parameters (type of resin, resin loading, carbon black loading) are varied between Comparative Example 1 and Examples 1 and 3-6).  It is agreed that Example 2, as compared to Comparative Example 1, demonstrates superior air permeability resistance, low temperature flexural fatigue resistance, and joint opening property.  However, this singular comparison fails to provide a conclusive showing of unexpected results for the entire class of aliphatic/aromatic copolymer petroleum resins having a softening point between 90 and 110 degrees Celsius.  This is particularly evident since the original disclosure fails to include any comparative examples including the above noted copolymer petroleum resins having a softening point less than 90 degrees Celsius or greater than 110 degrees Celsius.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 10, 2022